Title: To Thomas Jefferson from John Wayles Eppes, 25 June 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


            Dear Sir,Bermuda-Hundred June 25.
            I have just time while enclosing a Letter from Maria to acknowledge the reciept of your letter of the 13. of June. Maria has been very unwell & is now at Eppington for change of air. As she is equally interested in the contents of your letter I shall postpone my answer until we have an opportunity of perusing it together. In the mean time I can only return my thanks for the offer you are kind enough to make & repeat the assurance I have before made that I feel perfectly satisfied with what you have already done for us & cannot easily reconcile to myself the idea of being a clog at a time when I apprehend the expences of your present situation must require all your funds. The residence you are kind enough to offer us at Monticello it will not be in my power to accept as previous to receiving your letter I had consented to be brought forward as a Representative for this District—This circumstance however need not retard the levelling as I can employ a person to overlook the hands.
            My crop here is all of the May Wheat—We have stacked up the last of it today—I shall be able to get it in the House & finish my corn in time to meet you at Monticello on the 24th. of July.
            Accept for your health My best wishes. Yours sincerely
            Jno: W: Eppes
          